Name: Commission Regulation (EEC) No 1482/91 of 31 May 1991 derogating from Regulation (EEC) No 3353/90 laying down detailed rules for the application of the aid scheme for small producers of certain arable crops
 Type: Regulation
 Subject Matter: farming systems;  cultivation of agricultural land;  economic policy
 Date Published: nan

 No L 138/86 Official Journal of the European Communities 1 . 6 . 91 COMMISSION REGULATION (EEC) No 1482/91 of 31 May 1991 derogating from Regulation (EEC) No 3353/90 laying down detailed rules for die application of the aid scheme for small producers of certain arable crops HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 3353/90, aid applications relating to the 1990/91 market ­ ing year may be submitted up to 15 June 1991 at the latest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1346/90 of 14 May 1990 instituting aid for small producers of certain arable crops ('), and in particular Article 3 thereof, Whereas Article 3 (1 ) of Commission Regulation (EEC) No 3353/90 (2) provides that aid applications must be submitted to the competent authorities of the Member State concerned by 31 May each year at the latest for the current marketing year ; whereas the complexity and the novelty of the aid scheme instituted by Regulation (EEC) No 1346/90 does not permit compliance with the above ­ mentioned date in all cases ; whereas provision should accordingly be made for the extension of the latter as regards the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 134, 28 . 5. 1990, p . 10 . O OJ No L 324, 23 . 11 . 1990, p. 19 .